I concur with the majority in part. The record is insufficient to demonstrate that appellant knowingly, intelligently and voluntarily waived his right to counsel. I respectfully dissent in part because only the sentence of imprisonment must be vacated. See State v. Haag (1976), 49 Ohio App.2d 268; State v.Bayer, (1995), 102 Ohio App.3d 172, 180; State v. Dubose (1997),117 Ohio App.3d 219, 221; City of Cleveland v. Crable (Mar. 16, 1995), Cuyahoga App. No. 67073, unreported. The right to counsel does not attach in petty offense cases where a prison term is not imposed. See Id., Scott v. Illinois (1979), 440 U.S. 367,99 S.Ct. 1158, 59 L.Ed.2d 383.
Accordingly, I would reverse the sentence of imprisonment and otherwise affirm.